third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ------------- postf-147964-09 uilc 453a date date to james e kagy senior counsel cincinnati group large mid-size business from michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting subject --------------------------- legend taxpayer ---------------------------- date date ------------------- -------------------------- this chief_counsel_advice responds to your request for assistance dated date you asked us to address issues concerning the computation of interest on the deferred_tax_liability under sec_453a of the internal_revenue_code on taxpayer’s installment_sales contract taxpayer used an accrual_method of accounting we have assumed that taxpayer’s installment_sales contract does not have contingent payments if after further case development it is established that taxpayer’s installment_sales contract has contingent payments please contact us this advice may not be used or cited as precedent issue is the computation of the sec_453a interest payment amount affected by whether the installment_sale occurred on the last day of taxpayer’s short taxable_year postf-147964-09 no in general the purpose of sec_453a is to require taxpayers using the installment_method to pay an interest charge each year on the portion of the tax_liability that was deferred under the installment_method sec_453a provides that if an obligation to which sec_453a applies is outstanding as of the close of any taxable_year the tax imposed for such taxable_year is increased by the amount of interest determined in the manner provided in sec_453a sec_453a provides that the interest equals the product of the applicable_percentage of the deferred_tax_liability with respect to such obligation multiplied by the underpayment rate in effect under sec_6621 for the month with or within which the taxable_year ends sec_453a defines deferred_tax_liability as the product of the amount of gain with respect to an obligation which has not been recognized as of the close of such taxable_year multiplied by the maximum rate_of_tax in effect under sec_1 or sec_11 whichever is appropriate for such taxable_year thus the required_interest charge arises as of the last day of the taxable_year regardless of whether a sale occurs on the last day of the taxable_year or any other day in the taxable_year thus taxpayer is subject_to the sec_453a interest charge for its taxable_year ending date for the installment_sale that occurred on date issue should taxpayer compute sec_453a interest by applying a weighted average of the interest rates determined under sec_6621 in effect on date and date no under sec_453a the payment computation is based on the sec_6621 rate as of the close of the taxable_year thus taxpayer uses the sec_6621 interest rate in effect on date the last day of its taxable_year issue sec_453a provides that the amount payable under sec_453a is used in computing a taxpayer’s deduction for interest_paid or accrued during the tax_year does the term tax_year refer to the year that the required addition_to_tax under sec_453a is imposed or to the subsequent year during which the interest is paid sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 provides that in the case of interest economic_performance occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code the all_events_test for the obligation which is treated by statute as interest is satisfied at the close of the tax_year in which it is imposed pursuant to sec_453a the fact of postf-147964-09 liability is established at the close of that year because it is imposed by statute at that time the amount of the liability can be determined with reasonable accuracy at that time because the deferred_tax_liability upon which this interest is paid is calculated based on the amount of gain that has not been recognized as of the close of that year economic_performance has occurred because the interest obligation economically accrues during that year as a result of the liability relating to a benefit provided during that year we hope this information is helpful please call ---------------- or ---------------------at if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
